Fourth Court of Appeals
                                San Antonio, Texas
                                     August 22, 2018

                                   No. 04-18-00325-CV

                   IN THE INTEREST OF S.S. AND S.S., CHILDREN,

                      From the County Court, Jim Wells County, Texas
                             Trial Court No. 16-08-56366-CV
                     Honorable Michael Ventura Garcia, Judge Presiding


                                      ORDER
       The appellee’s motion for extension of time to file brief is hereby GRANTED. Time is
extended to September 4, 2018.

                                                 _________________________________
                                                 Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of August, 2018.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court